Citation Nr: 1110517	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for epistaxis.

2.  Entitlement to service connection for ovarian cysts.

3.  Entitlement to a rating in excess of 10 percent for mitral valve prolapse for the time period prior to August 13, 2010.

4.  Entitlement to a rating in excess of 60 percent for mitral valve prolapse for the time period from August 13, 2010.

5.  Entitlement to a rating in excess of 50 percent for migraine headaches, to include referral for an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision rendered by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the claim for service connection for epistaxis, denied service connection for ovarian cysts, and continued the previously assigned ratings of 10 percent for mitral valve prolapse and 50 percent for migraine headaches.

In May 2008 the Veteran failed to appear for a requested Board hearing in Washington, D.C., for which she was notified in March 2008.  

The Board reopened the Veteran's claim for service connection for epistaxis in a July 2008 decision and remanded all of the issues currently on appeal to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.

In an October 2010 rating decision the AMC increased the rating for the mitral valve prolapse disability to 60 percent, effective August 13, 2010.  Nonetheless, the issue of entitlement to an increased rating for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of entitlement to service connection for epistaxis is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  Ovarian cysts, first diagnosed 15 years after separation from service, are not shown to be related to active service.

2.  For the time period prior to August 13, 2010 mitral valve prolapse was manifested by a workload of greater than 7 METs but not greater than 10 METs or continuous medication required.

3.  For the time period from August 13, 2010 mitral valve prolapse is not shown on examination, but clinical findings revealed METS estimated at greater than 3 METs but not greater than 5 METs.

4.  The Veteran is receiving the maximum schedular rating assignable for migraine headaches and such rating is adequate to address her disability picture.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for ovarian cysts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  For the time period prior to August 13, 2010 the criteria for a rating in excess of 10 percent for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7099-7000.

3.  For the time period from August 13, 2010 the criteria for a rating in excess of 60 percent for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7099-7000 (2010).

4.  The criteria for a rating in excess of 50 percent for migraine headaches, including referral for an extraschedular evaluation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided VCAA notice in February 2004, November 2004, April 2007, and July 2008 letters.  These letters provided notice to the Veteran regarding what information and evidence is needed to substantiate her service connection and increased rating claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2008 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her service-connected disabilities.  The letter also advised her of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on her employment.  Finally, the July 2008 notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in a claim for an increased rating need not be "veteran specific").  The case was last adjudicated in October 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, VA and fee-basis examination reports, and VA and private treatment records.  The AMC attempted to obtain disability records from the Social Security Administration (SSA), but received a response in September 2008 that no medical records were on file.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between her and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

The Veteran contends that she has an ovarian cyst disorder as a result of military service.  Initially, the Board notes that service connection for uterine fibroids, claimed as bleeding uterus, was denied by an unappealed May 2005 rating decision.  Thus, that disability is not on appeal.

In an enlistment report of medical history dated in September 1985, the Veteran denied any treatment for a female disorder and any change in menstrual pattern.  A September 1985 enlistment examination report documented normal pelvic clinical evaluation findings.  Service treatment records contained multiple complaints of constant, prolonged, or excessive menstrual bleeding and abdominal cramping.  In September 1986 she was admitted to a hospital for four days for salpingitis.  A treatment note dated in April 1987 diagnosed pelvic pain and probable right functional cyst.  Subsequent gynecology records in May and August 1987 reflected complaints and treatment for menstrual cramps.  During a routine gynecology check in July 1988, she had no pelvic complaints, and pelvic examination was reported as normal.

In a July 1988 separation examination report, pelvic clinical evaluation by a gynecologist was reported as normal.  The report noted that the Veteran was treated for salpingitis in September 1986 and that she had a history of change in menstrual pattern in 1986 characterized by prolonged menstrual periods.  

In conjunction with her original claim for service connection, the Veteran appeared for a VA examination in November 1988.  She did not complain of any cramping or abdominal or pelvic pain.  The Veteran stated that she had regular menstrual periods and no bleeding disorders.

In a VA treatment note dated in October 1991, the Veteran complained of left lower abdominal pain for three weeks.  She was unable to wait until later in the day for an ultrasound study.  The diagnosis was pelvic pain/tenderness.

In a private treatment record from her primary care physician, G. M., M.D., dated in September 1995 the Veteran complained of her migraine headache disability.  The assessment included dysfunctional uterine bleeding.  She denied any present problems, and stated that her periods were regular.  A February 1997 private neurology report addressed to Dr. G. M. relayed that the Veteran reported she was told that she has irregular menses due to a cyst on her ovaries.

In a VA treatment record dated in May 2000, the Veteran's primary care physician remarked that she had been referred many times for pap smears, but did not show up for the appointments.

In a private pelvic ultrasound study and in treatment records from Ludlow Medical Center dated in August 2000, the impression was endometriosis, uterine fibroid, and Nabothian cyst.

Private treatment records from Baystate Medical Center showed that the Veteran had uterine fibroids removed (myomectomies) in August 2001.



In a private treatment note from Dr. G. M. dated in January 2003, the Veteran stated that she had an ovarian cyst two years ago.  Treatment notes dated in December 2003 included complaints of lower abdominal pain.  The impression of a January 2004 transvaginal and transabdominal pelvic ultrasound was fibroid uterus with normal endometrium and normal ovaries with bilateral calcified subepithelial inclusion cysts.  She had further diagnostic testing at Mercy Medical Center.  The impression of a June 2005 CT (computed tomography) abdomen report included probable ovaries with functional cysts; the impression of a July 2005 follow-up pelvic ultrasound report was fibroid uterus.

Correspondence from the Social Security Administration dated in September 2008 indicated that the Veteran was receiving benefits, but no associated medical records were on file.

In a VA gynecological disorders examination report dated in December 2009, the Veteran stated that she served in an administrative function during military service.  She described her in-service gynecological problems including salpingitis in 1986 and dysfunctional uterine bleeding with associated lower abdominal pain.  The examiner noted the diagnosis of ovarian cyst in 2000 with surgery in 2001 and fibroid tumors in 2004.  Following a review of the claims file and physical examination, the assessment was ovarian cyst, fibroid, and dysfunctional uterine bleeding.  The examiner opined that the Veteran's ovarian cyst and fibroids were not [service]-related illnesses because her claims file showed pelvic pain and bleeding during service, but her cyst was when she was not on active duty.

The Board has considered the Veteran and her representative's contentions that her claimed ovarian cyst disorders are related to service, but finds that service connection is not warranted for the disorder.

The medical evidence of record establishes that the Veteran has a current ovarian cyst.  Thus, there is clearly evidence of a current ovarian cyst disability.  Service connection, however, requires that such disability be related to active military service.  38 C.F.R. § 3.303.  

The Board notes that the first documented medical evidence of an ovarian cyst 
was in January 2004, approximately 15 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, the only competent medical evidence to address any relationship between any in-service disease or injury and the current ovarian cysts is the December 2009 VA opinion, which was against the claim.  The Board finds that this opinion is entitled to great probative value because it is based on a subjective history from the Veteran, review of the claims folder, and physical examination, and the conclusion is supported by an articulated medical rationale that is consistent with the competent medical evidence of record, which showed a probable right functional cyst in April 1987 that was not confirmed by subsequent examination and an ovarian cyst in January 2004 many years later.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

To prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the present case, there is no persuasive lay evidence or competent medical evidence of a nexus between any in-service disease or injury, including the April 1987 probable right functional cyst that was not confirmed by subsequent examination, and her current ovarian cyst, diagnosed in January 2004 and again on VA examination in December 2009.  

Therefore, entitlement to service connection ovarian cysts is not warranted, and the claim is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Mitral Valve Prolapse Disability

The Veteran contends that her mitral valve prolapse disability, which is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7099-7000, is more severely disabling during each applicable time period.  

7000
Valvular heart disease (including rheumatic heart disease):
Rating

During active infection with valvular heart damage and for three months following cessation of therapy for the active infection
100

Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in:

Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent
100

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required
10
38 C.F.R. § 4.104, Diagnostic Code 7099-7000 (2010).  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In a fee-basis examination report dated in March 2004, the Veteran described her symptoms, which did not include congestive heart failure, stated that she had discontinued medication treatment, and indicated that she was not working.  Reported objective findings included height measured at five feet four inches, weight at 255 pounds, and no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Echocardiogram results included an ejection fraction greater than 55 percent and estimated METs level of 10.

In private treatment records from St. Vincent Hospital dated in April 2005, the Veteran stated that she was on a bus when she experienced chest pain.  Following a chest x-ray, electrocardiogram, and physical examination, the impression was atypical chest pain, myocardial infarction ruled out.

In a December 2005 electrocardiogram (EKG) component of a pharmacologic stress nuclear report from Baystate Medical Center, symptoms during stress included lightheadedness and burning pain in the chest and leg.  Conclusions included no EKG changes diagnostic of ischemia.  METs were not reported.

In a fee-basis examination report dated in April 2007, the Veteran stated that she still required continuous medication for palpitation and dyspnea.  She indicated that her ability to perform daily functions was mildly limited during flare-ups, needing to rest and calm down for a while.  Following a physical examination and echocardiogram study, the estimated ejection fraction was 65 percent, and the estimated METs level was 9.5 to 10.5 based on the Veteran's ability to perform vigorous activities according to echocardiogram.

In a VA heart examination report dated August 13, 2010, the Veteran reported chest pains, more so when she is active, and dyspnea on mild exertion.  She stated that continuous medication was required for heart disease.  Objective findings included weight measured at 290 pounds, no evidence of congestive heart failure, and very difficult auscultation due to body size.  The examiner explained that the Veteran was unable to complete a standard stress test, noting that she had more than doubled her weight since leaving the military, but the estimated level of METs was 3.5 to 4.5.  Ejection fraction was reported as more than 50 percent, and echocardiogram study showed mild concentric left ventricular hypertrophy.  The examiner summarized that there was no evidence of mitral valve prolapse on examination, explaining that it was commonly misdiagnosed in the early days of echocardiogram study in the 1980s "when good echo criteria defining what constitutes and what does not constitute mitral valve prolapse was not well established at that time."  He added that as technology improved, the incidence of describing mitral valve prolapse decreased.  The examiner added that there was evidence on examination of trace to minimally greater than trace mitral regurgitation and very minor degree of leaking of the other cardiac valves as well.

For the time period prior to August 13, 2010, mitral valve prolapse was manifested by a workload of greater than 7 METs but not greater than 10 METs or continuous medication required (April 2007).  These findings are consistent with rating criteria for a 10 percent disability evaluation, but no higher, for mitral valve prolapse.  Therefore, for the time period prior to August 13, 2010 a rating in excess of 10 percent is not warranted, and the claim must be denied.

For the time period from August 13, 2010, though mitral valve prolapse was not shown on examination, clinical findings are manifested by METS estimated at greater than 3 METs but not greater than 5 METs, consistent with the rating criteria for a 60 percent disability evaluation, but no higher, for a heart disability analogous to valvular heart disease.  Therefore, for the time period from August 13, 2010 a rating in excess of 60 percent is not warranted, and the claim must be denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

The Board has also considered whether the Veteran's heart disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence during each applicable time period; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Migraine Headache Disability

The Veteran's migraine headache disability is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

8100
Migraine:
Rating

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50

With characteristic prostrating attacks occurring on an average once a month over last several months
30

With characteristic prostrating attacks averaging one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

In VA primary care notes dated in February and August 2004, the Veteran stated that her migraine headaches were better and "okay" with amitriptyline/maloxicam; the assessment was migraine, stable.

In a fee-basis examination report dated in March 2004, the Veteran stated that migraine headaches occurred three to four times per week and sometimes lasted two to three days at a time.  During the attacks, she stays in bed in a quiet area with no lights and is unable to perform activities of daily living.  She indicated that she was not working at the time.

In a letter provided to the Veteran for insurance purposes in November 2004, her VA primary care physician stated that the Veteran had been "totally disable [sic] to employment" from July 2003 until October 2004 due to migraine headaches and depression and that her migraines interfered with her concentration and job as a substitute teacher.  He indicated that she was employable with no restriction and stable on medication since October 2004.

In a private treatment record from G. M., M.D., dated in June 2005 the Veteran complained of headaches since April.  No further details were provided regarding the nature of her headaches.  In a December 2005 treatment note she complained of a sinus headache.

In March 2006 she claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Employment information in support of her claim showed that she was employed as a substitute teacher from January 2001 to December 2006, but was last paid for working in April 2003.  The claim was denied in a June 2007 rating decision, she was notified of the decision in a separate letter dated in July 2007, and did not express disagreement with that decision.  

In a private emergency room record from Mercy Medical Center dated in January 2007, the Veteran complained of dizziness for two weeks and a constant pressure in her forehead.  She disclosed her history of migraines and medications taken for them.  The diagnosis was vertigo.  Differential diagnoses did not relate to migraine headaches.

In a March 2007 private treatment note from Riverbend Medical Center, the Veteran complained of a migraine headache not responding to over-the-counter analgesics.  She stated that her current headache had waxed and waned for four days.  The physician prescribed Fioricet.

In a fee-basis examination report dated in April 2007, the Veteran described migraine headache attacks averaging four times per week with associated auras, photophobia, and phonophobia, and sometimes with nausea and vomiting.  She indicated that each attack lasts six hours, during which she cannot perform daily functions.   

In a January 2008 private treatment note from Riverbend Medical Center, the Veteran stated that she had a history of migraine and sinus headaches, but her current headache was neither.  She reported that Migranol worked "very well" for the migraine, but it did not take away all the pain.  She stated that Fioricet made her headache worse.  In subsequent private treatment notes dated from January to May 2008 she described daily intermittent headaches lasting one hour that were different from her migraines and sinus headaches and that started after falling in January 2008 in the snow or in her kitchen.  She denied any nausea, emesis (vomiting), photophobia, or aura.  She reported that acetaminophen relieved the headaches.

In a private neurological evaluation report from M. K., M.D., dated in February 2008 she described migraine headaches occurring three times per week for six hours per episode with photophobia, phonophobia, spots in front of her eyes, and nausea.  Though the neurologist prescribed Topamax and Fioricet and recommended follow-up treatment with him, the Veteran has not indicated or presented any evidence that she received any further treatment from Dr. M. K.

In May 2008 she complained of a headache of several months which started after a fall in February 2008.  It was noted she had an extensive history of migraines and was taking Topamax with decreasing intensity of her headaches.  The active problem list included "classical migraine without mention of intractable migraine."

In a September 2008 letter in support of her claim, the Veteran reported that she has migraines three to four times per week, and each episode lasts six to eight hours with medication, including Migranol and Topamax.

VA treatment records dated in January 2009 showed that the Veteran returned to the clinic to re-establish care.  She reported a past medical history that included migraine headaches for which she takes dihydroergotamine nasal spray (Migranol).  She was referred to neurology as needed for evaluation and follow-up for migraines; however, VA treatment records dating to October 2009 contained no further complaints or treatment for migraine headaches.

After reviewing the medical and lay evidence of record, the Board finds that the Veteran inconsistently reports the symptomatology and severity of her migraine headaches when seen by treatment providers than when she is examined in conjunction with her claim for benefits.  

The Board notes that with the exception of the March 2007 private treatment note from Riverbend Medical Center in which she complained of a migraine headache that had waxed and waned for four days, private and VA treatment records in which the Veteran sought treatment for migraine headaches do not consistently reflect the level of disability contemplated by the assigned 50 percent rating.  Rather, her statements made in the course of seeking private and VA clinical treatment suggest that her migraine headache disability is generally stable on medications and that she has had other headache symptomatology related to vertigo, sinuses, and a fall.  

Notably, the only time that she has described migraine headaches occurring with the frequency or prostrating characteristics with which her disability is currently rated has been in the context of submitting statements to VA in support of her claim or during fee-basis or VA examinations, which are conducted solely for evaluation - rather than treatment - purposes.  In this regard, the Board points out that the February 2008 private neurological evaluation report from Dr. M. K. echoes the Veteran's subjective complaints made during VA and fee-basis examinations, but the disability picture she describes is not found in any of her regular private or VA treatment records.  This report was provided one month after a supplemental statement of the case was issued and shortly before the case was initially certified to the Board.  Moreover, the complaints on this private report are inconsistent with the treatment report provided only one month previously wherein she reported that Migranol worked "very well" for the migraine, and wherein she denied nausea, emesis, photophobia, or aura.  Indeed, private treatment reports from the Riverbend Medical Group describe her migraines on the problem list as "classical migraine without mention of intractable migraine."  Accordingly, the Board finds the statements the Veteran made to treatment providers during the course of seeking treatment are more credible than the statements the Veteran made to the VA examiners and the 2008 private neurologist as to the nature and severity of her migraines.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Thus, greater probative weight has been afforded to the treatment reports than to reports of VA examination and the February 2008 private neurological examination.  

In conclusion, the Board finds that the most credible and probative evidence reflects that the Veteran's migraine headache disability is more than adequately compensated by the 50 percent evaluation currently assigned, and this evaluation is the maximum rating assignable for migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The objective medical evidence and her lay statements in the clinical setting reflect findings consistent with a disability rating less than the 50 percent rating currently assigned.  Private and VA treatment records document that she has sought frequent medical treatment for a variety of medical problems, including emergency hospital treatment.  However, nowhere in the three volumes of medical records in the claims file pertinent to her claim on appeal has she described her migraine headaches in the context of seeking medical treatment with the same frequency, duration, and severity as she has described her disability outside of a treatment setting.  As noted above, reports to treatment providers have been found to be more credible and probative than her reports to examiners made in the context of her claim for increased compensation.  Accordingly, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that during the appeal, the Veteran's claim of entitlement to a total disability rating based on unemployability was denied in a June 2007 decision.  She was notified of the decision in July 2007 and did not appeal.  Accordingly, no further action on this issue is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for ovarian cysts is denied.

For the time period prior to August 13, 2010, entitlement to a rating in excess of 10 percent for mitral valve prolapse is denied.

For the time period from August 13, 2010, entitlement to a rating in excess of 60 percent for mitral valve prolapse is denied.

Entitlement to a rating in excess of 50 percent for migraine headaches, to include referral for an extraschedular evaluation, is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is needed with regard to the Veteran's claim for service connection for epistaxis.  

In an enlistment report of medical history dated in September 1985, the Veteran denied any nose trouble.  A September 1985 enlistment examination report documented normal nose.  In a July 1988 separation report of medical history the Veteran indicated that she had been hospitalized at Bleckley Memorial for a nose bleed.  In a separation examination report dated in July 1988, clinical evaluation of the nose was reported as normal.  

In conjunction with her original claim for service connection, the Veteran appeared for a VA examination in November 1988.  She did not complain of nose bleeds and examination of the nose was reported as showing no abnormality.  

Her first claim for service connection for nose bleeds was received in May 1991.  During a VA examination in August 1991, she reported having two spontaneous nose bleeds seven months ago with no recurrence.  She reported having two nose bleeds prior to that and stated she had been hospitalized.  Physical examination findings of the nose were reported as showing a septum markedly deviated to right, and no tenderness over sinuses.  The diagnosis was history of epistaxis, asymptomatic now, etiology undetermined.

In correspondence received in December 1995, the Veteran stated that she misses days of employment due to epistaxis.

In a nasal x-ray report from Mercy Medical Center dated in September 1999, the Veteran reported pain following assault.  Reported findings included no evidence of fracture and the bony nasal septum at midline.  The impression was negative examination.

In an emergency treatment record from Baystate Medical Center dated in November 2001, the Veteran stated that she had a nose bleed from the left nostril since noon.  She denied any injury and reported that she had a past history of similar bleeding three times many years apart.  Two weeks later she returned to the emergency room, stating that she had intermittent nose bleeds for two weeks, and they were more severe recently.  She reported a history of occasional nose bleeds for several years.  Objective findings included abrasion on the anterior portion of the left septum.  The impression was epistaxis, and she was discharged the same day.

In a November 2001 private treatment note from I. B., M.D., the Veteran reported a significant history of epistaxis in the past with daily epistaxis from the left side during the past three weeks.  She denied any trauma, upper respiratory infection, cocaine or decongestant spray use, or smoking history.  The assessment was recurrent epistaxis from the left with significant left septal deviation likely causing the site of recurrent epistaxis.

VA treatment records dated in January 2009 showed that the Veteran returned to the VA clinic to re-establish care.  She reported having nose bleeds three times per month.

In a VA nose examination report dated in November 2009, the Veteran reported epistaxis, primarily left-sided, as a teenager and young adult prior to joining the Army.  She reported at least four episodes of epistaxis while in the Army and continued epistaxis after separation.  She denied any nasal trauma prior to, during, or after service, but complained of chronic nasal obstruction, primarily left-sided, which started prior to service.  She also stated that she was exposed during military service to certain gases, which she believed caused nasal irritation and made the epistaxis episodes more frequent.  Following a review of the claims file and physical examination, the diagnosis was recurrent epistaxis primarily left-sided and septal deviation.  The examiner opined that the epistaxis started prior to joining the service and it was least likely that it was caused by or worsened by military service.  The examiner explained that the septal deviation was more likely than not developmental because the Veteran denied any trauma prior to or during military service.  He reasoned that because the epistaxis was primarily left-sided, which was the side of the septal deviation, the epistaxis was more likely than not caused by the septal deviation and/or idiopathic.  

The record reflects significant inconsistencies in the Veteran's report of the history of her epistaxis.  In service, she noted she was hospitalized for a nose bleed (although report of that hospitalization is not available).  During the VA examination in 1991, the Veteran reported experiencing two nose bleeds in the last 7 months, and two prior to that time including hospital treatment.  In 1999 she was seen for nasal trauma sufficient to warrant a nasal x-ray.  In November 2001 while receiving emergency treatment at a private hospital for a nose bleed, she reported that she had a past history of similar bleeding three times many years apart.  Neither subsequent private or VA treatment records, nor statements from the Veteran reflect any further, specific episodes of epistaxis until she re-established VA medical care in January 2009.  During the 2009 VA examination the Veteran reported experiencing nose bleeds as a teenager and young adult prior to service and experiencing at least 4 episodes of nose bleeds in service.  At that time she also denied experiencing nasal trauma before, during, or after service.  She currently reports more consistent nose bleeds.  

Due to the inconsistencies in the Veteran's historical account of her nasal condition, as well as conflicting medical evidence showing no septal deviation on service entrance or exit examination, normal evaluation on VA examination in 1988, marked deviation to the right in 1991, a midline septum on 1999 x-ray, and a severe deviation to the left on the 2009 VA examination, the Board finds that an additional VA opinion is necessary.

Accordingly, this issue is REMANDED for action as follows:

1.  Send the Veteran's claims file to a VA ear, nose, and throat specialist (otolaryngologist).  Following review of the claims file the specialist should provide responses to the following questions:

a.  Is the Veteran's current deviated septum congenital in nature, due to trauma (in 1999), or a condition which simply arose without identifiable cause?  In rendering this opinion, please discuss the significance of the normal service examination and 1988 VA examination findings with respect to the nose, the 1991 VA examination finding of marked deviation to the right, the 1999 nasal x-ray showing the septum was midline, and the current findings of severe deviation to the left.  

b.  Did the Veteran have a chronic epistaxis condition which clearly existed prior to service?  If so, did it undergo a permanent worsening of the underlying disorder in service?

c.  Is the Veteran's current epistaxis condition more likely, less likely, or at least as likely as not (50 percent probability) related to her military service?  In rendering this opinion the examiner should discuss the intermittent nature of the nosebleeds for years after service (in 1991 and 2001) until the recent (2009) complaints of chronic and frequent nose bleeds. 

If the examiner finds that an examination is warranted to adequately address the questions above, one should be scheduled.  A medical rationale should be provided for all conclusions reached.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


